1
2
3
4
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   CHICKEN RANCH RANCHERIA OF ME-                      1:19-cv-00024-AWI-SKO
     WUK INDIANS, BLUE LAKE
13   RANCHERIA, CHEMEHUEVI INDIAN                        FINAL STIPULATION AND ORDER TO
     TRIBE, HOPLAND BAND OF POMO                         MODIFY SCHEDULING ORDER
14   INDIANS and ROBINSON RANCHERIA
                                                         (Doc. 27)
15                                         Plaintiffs,

16                  v.

17
     GAVIN NEWSOM, Governor of California,
18   and STATE OF CALIFORNIA,

19                                       Defendants.

20
            Pursuant to the United States District Court, Eastern District of California Local Rules,
21
     Rule 143, Lester J. Marston and David B. Dehnert, attorneys for plaintiffs Chicken Ranch
22
     Rancheria of Me-Wuk Indians, Blue Lake Rancheria, Chemehuevi Indian Tribe, Hopland Band of
23
     Pomo Indians and Robinson Rancheria (collectively, Plaintiffs), on the one hand, and Timothy M.
24
     Muscat and William P. Torngren, Deputy Attorneys General, attorneys for defendant Gavin
25
     Newsom, in his official capacity as Governor of the State of California, and defendant State of
26
     California (collectively, Defendants), on the other hand, stipulate as follows:
27
            On March 26, 2019, the Court filed the Scheduling Order in this case that established
28
                                                 1                Final Stip and Order to Modify Scheduling
                                                                           Order (1:10-cv-00024-AWI-SKO)
1    several due dates, including the filing of a Joint Record of Negotiations (Joint Record) on or
2    before May 6, 2019. Pursuant to stipulations by the parties, the Court extended this deadline four
3    times and the current deadline is September 30, 2019. During these extensions, counsel for
4    Plaintiffs and Defendants have continued to work diligently and cooperatively in preparing a
5    single Joint Record. Counsel for Plaintiffs prepared an initial Joint Record, and counsel for
6    Defendants reviewed the initial Joint Record and requested the addition of numerous documents.
7    Counsel for Plaintiffs have reviewed these additional materials, and have now provided counsel
8    for Defendants with their responses. Counsel for Defendants have reviewed these responses, and
9    have made numerous suggestions on how to resolve the remaining disagreements regarding the
10   Joint Record.
11          In the month of September, following Defendants’ lead counsel Timothy Muscat’s return
12   to work after a medical leave, counsel for Plaintiffs and Defendants continued to work together in
13   finalizing the Joint Record, creating an index for the Joint Record for the convenience of the
14   Court and the parties, and preparing a motion to file the Joint Record under seal. While the
15   parties are close to completing this process—with a joint record that includes nearly 10,000 pages
16   of documents—an additional ten days will be required. In particular, the parties need additional
17   time to finalize the review of the lengthy Joint Record, and to accurately include the negotiation
18   records through the end of September 2019. If the Court grants this ten-day extension, the Joint
19   Record will be filed on or before October 10, 2019. Granting this stipulation will not affect any
20   other Scheduling Order due date.
21
22
23
24
25
26
27
28
                                                 2               Final Stip and Order to Modify Scheduling
                                                                          Order (1:10-cv-00024-AWI-SKO)
1    Dated: September 27, 2019
                                                    RAPPORT AND MARSTON
2
                                                      /s/ LESTER J. MARSTON (as authorized
3                                                            on September 27, 2019)
                                                    By: ______________________________________
4                                                       LESTER J. MARSTON
                                                        Attorney for Plaintiffs Chicken Ranch
5                                                       Rancheria of Me-Wuk Indians, Chemehuevi
                                                        Indian Tribe, Hopland Band of Pomo Indians
6                                                       and Robinson Rancheria
7    Dated: September 27, 2019
                                                    DEHNERT LAW, PC
8
                                                      /s/ DAVID B. DEHNERT (as authorized
9                                                            on September 27, 2019)
                                                    By: ______________________________________
10                                                      DAVID B. DEHNERT
                                                        Attorney for Plaintiff Blue Lake Rancheria
11
12   Dated: September 27, 2019                      CALIFORNIA ATTORNEY GENERAL’S OFFICE
13                                                  XAVIER BECERRA
                                                    Attorney General of California
14                                                  SARA J. DRAKE
                                                    Senior Assistant Attorney General
15                                                  T. MICHELLE LAIRD
                                                    Supervising Deputy Attorney General
16                                                  WILLIAM P. TORNGREN
                                                    Deputy Attorney General
17
                                                          /s/ TIMOTHY M. MUSCAT
18
                                                    By: ____________________________
19                                                      TIMOTHY M. MUSCAT
                                                        Deputy Attorney General
20                                                      Attorneys for Defendants
21
                                                      ORDER
22
            Pursuant to the parties’ above fifth, and “final,” stipulation (Doc. 27), and for good cause
23
     shown, the Court hereby EXTENDS the deadline for the parties to file the “Joint Record of
24
     Negotiations,” by ten days, to October 10, 2019. All other deadlines in the Scheduling Order
25
     (Doc. 14), remain unchanged.
26
27   IT IS SO ORDERED.
28
                                                3                Final Stip and Order to Modify Scheduling
                                                                          Order (1:10-cv-00024-AWI-SKO)
1    Dated:   October 1, 2019             /s/   Sheila K. Oberto                 .
2                                   UNITED STATES MAGISTRATE JUDGE

3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                4         Final Stip and Order to Modify Scheduling
                                                   Order (1:10-cv-00024-AWI-SKO)
